Title: To James Madison from John Mitchell, 7 August 1804 (Abstract)
From: Mitchell, John
To: Madison, James


7 August 1804, Le Havre. “I wrote you the 3d instant to inform you of this place haveing been again Bombarded on the Evening of the 1st. & Morning of the 2nd. instant, and ’tho a great Nomber of shells were thrown, the Damage is very in considerable: from the British still Continueing in force and the frequent Attacks it is feard the intention is, to destroy the place, This has induced the greater part of the Inhabita[n]ts to send their effects and Move out to the Country. The Nomber of Gun boats &c. that has been collected here for some time to join the fleet at Boulogne, has probably induced the Attacks in hopes to destroy them. Yet the Attacks are rather made on the Town than on the Vessells. Beside the forts there are upwards of 30 Gun boats 2 Prames a Nomber of pinaches and 10 or 12 Caiques that defend the Town the latter are large Boats that row and have either a Mortar or a 24 pdr. on board and make now show on the Water. In the Harbour (Bason) & at Honfleur there are upw⟨ards⟩ of 100 more Cannoniers (Brigs) besides Pinaches &c &c, the British are as I judge 7. frigats 3 Ships & 2 Brig Bombards 3 Cutters.
“The Emperor is still at Boulogne Where it is said there is great Activity in prepareing for the Desent, He is now nigh three Weeks at that Camp, report says He will pass through this place in his way to Paris. Should We be again Attacked or any thing worth Notice Occur I will immeediately Advise you.”
Adds in a postscript: “The Brig said to have founderd, I now see with the fleet. The Wind being fresh from the W.wd. they keep at a distance.”
